The defendant and his attorneys of record, Squyres, Hunt 
Gay, did on the 29th day of September, 1938, file in this case the following motion:
"Now comes the plaintiff in error, Fern C. Burroughs, and dismisses his appeal of this cause heretofore filed by him in this court.
"(Signed) O. K. Fern C. Burroughs,
"Plaintiff in Error.
"Squyres, Hunt  Gay,
"Attorneys for Plaintiff in Error."
And the court, upon due consideration, was of the opinion that said motion should be sustained, and it is hereby ordered that said motion to dismiss the appeal in this case is sustained and said cause is hereby dismissed.
DOYLE, J., concurs. DAVENPORT, P. J., absent.